I concur in the judgment of affirmance. I think that in the end the whole case turns upon the fact, as indicated in the opinion, that the motion made by attorney Estill, no matter what its effect in other cases might be as to entering a special or general appearance, cannot in a case of this *Page 571 
character be construed as giving the consent required by Section 11410, General Code, to revive the action as to the executor. Under that section it could not be done as a matter of right. The year of limitation had passed and this consent was necessary to give the court jurisdiction. Nothing in the record shows any consent. The court could do nothing else but dismiss the cause.